DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a sensor arrangement for an autonomously operated commercial vehicle to allow panoramic capture of surroundings of the commercial vehicle, comprising: radar units mountable in front corner areas of the commercial vehicle; downwardly directed cameras having a fisheye objective to capture about a 270 degree range of vision around the axis of each camera at front upper corner points of a driver's cab of a traction engine, so as to achieve complete coverage, including a ground area, and which are mountable on the front upper corner areas of the traction engine of the commercial vehicle; at least two rearwardly directed sensors mounted on a section of a trailer of the commercial vehicle to allow rearward image capture; and an evaluation module to evaluate image data from the radar units, the downwardly directed cameras and the two rearwardly directed sensors to achieve the panoramic capture of the surroundings of the commercial vehicle, wherein the radar units and the two rearwardly directed sensors are configured to capture all points in a surrounding area of the commercial vehicle, and wherein the downwardly directed cameras are configured to likewise capture all points in the surrounding area of the commercial vehicle, wherein .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661